Detailed Action
	The communications received 10/21/2021 have been filed and considered by the Examiner. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 2 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of Examination it is understood to mean anywhere along the tooth that is away from the front side of the substrate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 10-11, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 9 of copending Application No. 17/451,660 (reference application) hereinafter ‘660. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As for claim 1, ‘660 claims a plate segment comprising: 
a substrate having a front side and a back side, wherein the back side is configured to be mounted to a support disc of a disperser; 
and rows of teeth protruding from the front side of the substrate, wherein each of the rows of teeth are arranged along an arc extending from one side of the plate segment to an opposite side of the plate segment, 
wherein in at least one of the rows of teeth, adjacent teeth are joined by a bridge spanning a gap between the adjacent teeth, wherein the bridge (buttress’ concave profile) is elevated above the front side of the substrate such that the bridge is separated from the front side by an open space in the gap [claim 1].
As for claim 2, ‘660 further claims wherein the bridge is at or near an end of the adjacent teeth away from the front side of the substrate (as the concave profile of the buttress is above the substrate) [claim 1].
As for claim 3, ‘660 further claims wherein the bridge joins a sidewall of each of the adjacent teeth (from first too face to an adjacent tooth face) [claim 1].
As for claim 4, ‘660 further claims wherein the bridge joins sidewalls of the adjacent teeth at an elevation of the adjacent teeth above the front side in a range of one-third to an entirety of a height of the adjacent teeth above the front side (less than a full height of each tooth but above the substrate which would be ~ 100%> and <0% which overlaps the claimed range) [claim 1]. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
	As for claim 7, ‘660 further claims wherein the bridge is a first bridge between the adjacent teeth and the plate segment includes a second bridge between the adjacent teeth, wherein the second bridge is at a different height above the substrate than the first bridge [claim 6].
	As for claim 10, ‘660 further claims wherein the plate segment is configured to turn about a rotational axis, and the plate segment includes an arc-shaped radially inner edge and an arc shaped radially outer edge, and the plate segment has side edges each aligned along a respective radial line [claim 9].
	As for claim 11, ‘660 claims all the features of claim 1.
	As for claim 17, ‘660 further claims wherein the bridges have cross-sections in a range of 20% to 60% of a cross-section of a tooth at a same elevation from the substrate as the bridges (the exposed area understood to be a cross-section of a bridge) [claim 4].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gingras (US 2014/0196858) hereinafter GINGRAS in view of Schnell (US 5,904,308) hereinafter SCHNELL.
As for claim 1, GINGRAS teaches a plate segment comprising: 
a substrate having a front side and a back side, wherein the back side is configured to be mounted to a support disc of a disperser [Fig. 1; 0016-17; 0044]; 
and rows of teeth protruding from the front side of the substrate (bars) [Fig. 1 #112 and 140; 0016; 0044], wherein each of the rows of teeth are arranged along an arc extending from one side of the plate segment to an opposite side of the plate segment (as a row) [Fig. 1 #120; 0041-44], 
GINGRAS does not teach wherein in at least one of the rows of teeth, adjacent teeth are joined by a bridge spanning a gap between the adjacent teeth, wherein the bridge is elevated above the front side of the substrate such that the bridge is separated from the front side by an open space in the gap.
	SCHNELL teaches a disperser plate (treatment tools of a disperser) [Abstract; Fig. 2; col. 2 l. 21-36; col. 5 l. 4-18]. The teeth of SCHNELL are connected via bridges (intermediary pieces) which are above the front side of the substrate such that the bridge is separated from the front side by an open space in the gap as a means of strengthening the structure of and lengthening the teeth [Fig. 3A-5 #8; col. 5 l. 35-47].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the bridges of SCHENLL to the teeth of GINGRAS in order to strengthen and lengthen the teeth. As the teachings of SCHNELL apply to disperser plates, one of ordinary skill in the art would have expected success in the combination. 

As for claim 2, GINGRAS/SCHNELL teach claim 1 and SCHNELL further teaches wherein the bridge is at or near an end of the adjacent teeth away from the front side of the substrate [Fig. 3A – 5 #8].

As for claim 3, GINGRAS/SCHNELL teach claim 1 and SCHNELL further teaches wherein the bridge joins a sidewall of each of the adjacent teeth [Fig. 3A-5 #8].

As for claim 4, GINGRAS/SCHNELL teach claim 1 and SCHNELL further teaches wherein the bridge joins sidewalls of the adjacent teeth at an elevation of the adjacent teeth above the front side in a range of one-third to an entirety of a height of the adjacent teeth above the front side (as the gap formed below is approximately the same as the axial height of the tooth) [col. 5 l. 30-36].

As for claim 5, GINGRAS/SCHNELL teach claim 1 and SCHNELL further teaches wherein the bridge has a shape selected from the group consisting of: 
a circular or oval shape in cross section at a midpoint of the bridge between the adjacent teeth, a rectangular shape in cross-section at the midpoint of the bridge between the adjacent teeth (the bridges are substantially rectangular) [Fig. 3A #8]; a tapered shape in cross-section at the midpoint of the bridge between the adjacent teeth (the bridge can be substantially tapered to the midpoint) [Fig. 4 #8]; and a tear drop shape in cross-section at the midpoint of the bridge between the adjacent teeth.

As for claim 6, GINGRAS/SCHNELL teach claim 1 and SCHNELL further teaches wherein the bridge is between each of the adjacent teeth in at least one of the rows of teeth (as the bridge can be a single annular member which connects the teeth of a row) [col. 5 l. 61-65].

As for claim 7, GINGRAS/SCHNELL teach claim 1 and in the combination of GINGRAS/SCHNELL, it is understood that the limitation wherein the bridge is a first bridge between the adjacent teeth and the plate segment includes a second bridge between the adjacent teeth, wherein the second bridge is at a different height above the substrate than the first bridge is a manner of applying the bridges to teeth of different heights/shapes which would be understood to occur in GINGRAS which envisions that conventional disperser teeth and/or pyramids may be added to the plate segment [0021]. The alteration of these teeth such that a bridge that spans different heights when connecting the teeth is understood to be a prima facie obvious change in shape and/or size/proportion[see e.g. MPEP 2144.04(IV)(A-B)].

As for claim 8, GINGRAS/SCHNELL teach claim 1 and SCHNELL envisions the application of the bridges such that only the two radially outermost toothed rows is interconnected with the bridges [col. 5 l. 54-56].

As for claim 9, GINGRAS/SCHNELL teach claim 1 and see claim 7 for the rationale pertaining to the heights of the bridges. 

As for claim 10, GINGRAS/SCHNELL teach claim 1 and GINGRAS further teaches wherein the plate segment is configured to turn about a rotational axis (when mounted to a disperser about a rotor axis) [0059], and the plate segment includes an arc-shaped radially inner edge (inner portion) [Fig. 1 #150] and an arc shaped radially outer edge (outer portion) [Fig. 1 #160], and the plate segment has side edges each aligned along a respective radial line (the one side and opposite side) [Fig. 1 #101-102].

As for claim 11, GINGRAS/SCHNELL see claim 1. 
As for claim 12-13, GINGRAS/SCHNELL teach claim 11 and further since the bridges contribute to enhanced strength it would have been obvious to have applied them to all of the teeth of the plate thereby bridging teeth in several radially inward rows as well as the outermost row. 

As for claim 14, GINGRAS/SCHNELL teach claim 11 and see claim 6.

As for claim 15, GINGRAS/SCHNELL teach claim 11 and the bridge being arranged as an annular member such as taught in the rejection of claims 6 and 14 would have the bridge being arranged in an arch that matches the arc formed by the at least one of the rows of teeth. 

As for claim 16, GINGRAS/SCHNELL teach claim 11 and SCHNELL further teaches that an acceptable arrangement of teeth and bridges has the teeth at a height between 40 mm and 150 mm and the height of the bridges being between 4 and 20 mm [col. 5 l. 25-43]. This would render the bridges cross sectional height 4/150 * 100 = 2.66% to 20/40 * 100 = 50% of the cross-sectional height of the teeth which overlaps the claimed range of 30 to 90% of a tooth height. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

	As for claim 17, GINGRAS/SCHNELL teach claim 11 and that the bridges are sized in a manner so as to have a cross section less than 100% of the cross-section of a tooth which increases the length of the processing edges of the teeth which is more advantageous in high-consistency fibrous material treatment [col. 7 l. 3-14].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to the bridges having a cross-section in a range of 20% to 60% of a cross-section of a tooth at a same elevation from the substrate as the bridges as a means of optimizing the processing edge length of the teeth thereby improving high-consistency fiber treatment. 

	As for claims 18-20, GINGRAS/SCHNELL teach the features of claims 1, 11, and 16 as well as the disperser plate segment being either on a rotor and/or stator [Fig. 1-2; 0015; 0024; 0034-35]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748